Citation Nr: 0108527	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  99-08 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability evaluation in excess of 60 
percent for service-connected sarcoidosis, on appeal from the 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from November 1996 to 
November 1998.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from  a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that granted service connection for 
sarcoidosis with an evaluation of 30 percent from November 6, 
1998, the day following the veteran's separation from 
service. 

In January 2001, the veteran filed a motion requesting that 
his case be advanced on the docket due to financial hardship, 
and this was granted.  38 C.F.R. § 20.900(c) (2000).  

By means of a February 2001 rating decision, the RO assigned 
a 60 percent evaluation for sarcoidosis from November 6, 
1998.  

In a March 2001 written brief presentation, the veteran's 
representative requested that the Board accept jurisdiction 
of the issue of entitlement to a total disability rating for 
compensation purposes based upon individual unemployability 
(TDIU).  This claim was previously denied by the RO in 
November 1999 and the veteran did not appeal.  He had been 
provided a VA Form 21-8940 in the event that he wished to 
reapply in February 2001; however, he did not complete and 
return the form.  Accordingly, this claim is not currently 
before the Board on appeal and is referred to the RO for any 
appropriate action.  38 U.S.C.A. § 7105(a), (d) (West 1991) 
("Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished . . . ."); 38 C.F.R. 
§ 20.200 (2000).

Further, the veteran claimed entitlement to service 
connection for cataracts as secondary to service-connected 
diabetes mellitus in March 2001.  This claim has not yet been 
adjudicated and is referred to the RO for appropriate action. 


FINDING OF FACT

The veteran limited his claim to entitlement to a 60 percent 
disability evaluation for service-connected sarcoidosis, and 
a 60 percent disability evaluation has been granted.


CONCLUSION OF LAW

There is no longer an issue of fact or law pertaining to the 
claim of entitlement to a higher disability evaluation for 
service-connected sarcoidosis before the Board for appellate 
review.  38 U.S.C.A. §§ 511, 7104 (West 1991 & Supp. 2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

In January 1999, the RO granted the veteran entitlement to 
service connection for sarcoidosis with an evaluation of 30 
percent from November 6, 1998, the day following his 
separation from service.  In an April 1999 notice of 
disagreement (NOD), the veteran disagreed with the RO's 
assignment of a 30 percent disability evaluation and stated 
that his treatment records supported the assignment of a 60 
percent disability evaluation.  After the issuance of a 
statement of the case (SOC) in May 1999, he submitted a 
timely substantive appeal continuing to disagree with the 
assignment of a 30 percent rating and requesting a TDIU under 
38 C.F.R. § 4.16(b).    

In February 2001, the RO assigned a 60 percent evaluation for 
sarcoidosis from November 6, 1998, and issued a supplemental 
statement of the case (SSOC).  By letter dated February 16, 
2001, the RO wrote to the veteran and asked that he indicate 
whether or not he was satisfied with the decision on his 
appeal.  Later that month, he replied that he agreed with the 
decision made in the SSOC and that he did not need additional 
time to send in any further information.  He requested that 
his appeal be forwarded through the VA process and wanted to 
know when he could expect his increased benefits to begin.  
See Statement from the veteran, received February 22, 2001. 

In general, after the veteran has perfected his appeal, a 
subsequent rating decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  
However, the veteran may expressly limit his appeal to 
entitlement to a particular disability rating which is less 
than the maximum rating available for a service-connected 
disability, thereby removing the Board's authority to 
adjudicate entitlement to a higher rating.  Id. at 39 (citing 
cf. Hamilton v. Brown, 4 Vet. App. 528, 544 (1993)).  Since 
the veteran clearly expressed his intent to limit his appeal 
to entitlement to a 60 percent disability rating for service-
connected sarcoidosis, this issue is no longer on appeal.  
Although he mentioned entitlement to a total evaluation in 
his May 1999 substantive appeal, he did so only in the 
context of a TDIU claim.  That he limited his claim of 
entitlement to a total rating on a claim of individual 
unemployability is further evidenced by his specific 
statement that he would be entitled to total evaluation due 
to his service connected conditions if his claim were 
submitted to the Director of the Compensation and Pension 
Service under 38 C.F.R. § 4.16(b).  More importantly, in 
February 2001 he stated that he agreed with the RO's 
assignment of a 60 percent disability evaluation.  In saying 
that he wanted his case to go through the VA process, he 
apparently referred to processing the grant of the 60 percent 
evaluation so he could receive the monetary benefits now due 
him.  It is important to note that the 60 percent evaluation 
was granted by the RO after the veteran filed and was granted 
his motion to advance on the docket at the Board, so, when he 
filed his motion to advance, he was asking that his appeal 
for a 60 percent evaluation be advanced. 

The jurisdiction of the Board extends to all questions in a 
matter which under 38 U.S.C.A. § 511 is subject to decision 
by the Secretary.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
2000).  The Board finds that the RO's action was a full grant 
of the benefit sought, and that there is no longer an 
outstanding issue of fact or law pertaining to the veteran's 
claim.  Since there is no longer a case or controversy, the 
appeal must be dismissed.



ORDER

The benefit sought having been granted, the appeal is 
dismissed.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



